ORDER

PER CURIAM.
Appellant, Darrell Green (“defendant”), appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of sale of a controlled substance, RSMo § 195.211 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurispru*588dential purpose, we affirm the judgment pursuant to Rule 30.25(b).